DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dehe et al. (hereinafter Dehe) US-PG-PUB No. 2013/0223023.

Regarding claim 1, Dehe teaches
A vibration diaphragm (a membrane……Para. [0005], Lines 1-3) in an MEMS microphone (a MEMS microphone….Para. [0040], Lines 1-3), comprising: 
a vibration diaphragm body (Para. [0005], Lines 1-6) and a pressure relief (Fig. 11e shows an adjustable ventilation opening 1150) defined by gaps (Fig. 11e shows serpentine opening gaps 1104….Note: the serpentine opening gap 1104 is form by multiple curves resembling the letter S) in the vibration diaphragm body (Para. [0005], Lines 1-6), wherein the gaps (i.e. serpentine 

Regarding claim 2, Dehe teaches
The vibration diaphragm according to claim 1, wherein two sides of the neck portion are symmetrical about an axis thereof as shown in Fig. 11e.

Regarding claim 3, Dehe teaches
The vibration diaphragm according to claim 1, wherein the circular arc-shaped gaps are provided as two sections as shown in Fig. 11e, which are respectively referred to as a first gap and a second gap as shown in Fig. 11e, wherein the first gap and the second gap jointly form a first valve clack and a second valve clack on the vibration diaphragm body as shown in Fig. 11e as well as a first neck portion connected to the first valve clack and the vibration diaphragm body and a second neck portion connected to the second valve clack and the vibration diaphragm body as shown in Fig. 11e.  (Note: the serpentine opening gap 1104 is form by multiple curves resembling the letter S).

Regarding claim 4, Dehe teaches
 (Note: the serpentine opening gap 1104 is form by multiple curves resembling the letter S).

Regarding claim 5, Dehe teaches
The vibration diaphragm according to claim 1, wherein the circular arc-shaped gaps are provided as three sections, which are respectively referred to as a first gap, a second gap, and a third gap and are sequentially connected together as shown in Fig. 11e, wherein the first gap, the second gap, and the third gap jointly form a first valve clack, a second valve clack, and a third valve clack on the vibration diaphragm body as shown in Fig. 11e, as well as a first neck portion connected to the first valve clack and the vibration diaphragm body, a second neck portion connected to the second valve clack and the vibration diaphragm body, and a third neck portion connected to the third valve clack and the vibration diaphragm body as shown in Fig. 11e. (Note: the serpentine opening gap 1104 is form by multiple curves resembling the letter S).

Regarding claim 6, Dehe teaches
The vibration diaphragm according to claim 5, wherein a tightened first opening is formed between the position where the first gap and the second gap are connected and a free end of the first gap, and the first neck portion is formed at the position of the first opening as shown in Fig.  (Note: the serpentine opening gap 1104 is form by multiple curves resembling the letter S).

Regarding claim 9, Dehe teaches
An MEMS microphone (Para. [0040], Lines 1-3), comprising the vibration diaphragm according to claim 1(Para. [0005], Lines 1-6).

Regarding claim 10, Dehe teaches
The MEMS microphone according to claim 9, wherein the gaps are formed by etching when the vibration diaphragm body is formed by depositing (Para. [0104], Lines 11-17).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dehe et al. (hereinafter Dehe) US-PG-PUB No. 2013/0223023.

Regarding claim 7, Dehe teaches all the features with respect to claim 1 as outlined above. 
Dehe does not explicitly teach that the pressure relief device is provided in a central region of the vibration diaphragm body.
	One of ordinary skill in the art could have rearrange the pressure relief device to obtain the required claimed limitation. Since it was well known to change the position of the pressure relief device to reduce a pressure difference, thus increases the efficiency of the MEMS microphone as a matter of design choice. Thus, in view of the teaching Dehe, there would have been a reasonable expectation for one skilled in the art to provide "the pressure relief device is provided in a central region of the vibration diaphragm body” to improve the efficiency of the MEMS microphone. A person of ordinary skill in the art recognizes and understands that the position of the pressure relief device may be rearrange to improve the efficiency of the position of the pressure relief device to reduce a pressure difference, thus increases the efficiency of the MEMS microphone. The benefit of selecting an appropriate position is to improve the user experience by identifying the optimum position that provides superior performance. 

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dehe et al. (hereinafter Dehe) US-PG-PUB No. 2013/0223023 in view of Cai CN 204425633 (For examination purports English Machine Translation of Cai would be use as cited reference).

Regarding claim 8, Dehe teach all the features with respect to claim 1 as outlined above. 
Dehe does not explicitly teach that a plurality of pressure relief devices is provided, and the plurality of pressure relief devices is evenly distributed in a circumferential direction of the vibration diaphragm body.
	Cai teaches in Fig. 1 of a plurality of bleed structures 101 evenly distributed in a circumferential direction of a vibrating diaphragm 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration diaphragm, as taught by Dehe, with the plurality of pressure relief devices evenly distributed in the circumferential direction of the vibration diaphragm body, as taught Cai. The motivation to reduce a pressure difference by arranging the plurality of pressure relief devices evenly in the circumferential direction of the vibration diaphragm body.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653